[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           APRIL 25, 2008
                                     No. 07-13494
                                                                         THOMAS K. KAHN
                               ________________________
                                                                             CLERK

                         D. C. Docket No. 03-00745-CV-RWS-1

SUE CODY,
OZZIE BROWN,
DELORIS LUNDY,
SHAUNA BAUGH,
individually and on behalf of all
others similarly situated,
                                                                    Plaintiffs-Appellants,

                                             versus

GOLD KIST, INC.,
                                                                    Defendant-Appellee.
                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                       (April 25, 2008)

Before EDMONDSON, Chief Judge, BLACK and FARRIS,* Circuit Judges.

PER CURIAM:

       *
         Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      Appellants are four women who worked in the Information Services

Department at Gold Kist, Inc. and filed claims of sex discrimination against the

company pursuant to Title VII, 42 U.S.C. § 2000e, et seq. Appellants contest the

district court’s grant of summary judgment against their individual failure-to-

promote and disparate pay discrimination claims. The claims were filed after Gold

Kist released to employees a Task Force Report, which Appellants contend is an

admission of gender discrimination by the company. On appeal, Appellants’

primary argument is the district court erred when it determined the Task Force

Report was not conclusive proof of discrimination, but instead constituted

circumstantial evidence of discrimination which could be used to support

Appellants’ individual claims under the familiar McDonnell Douglas framework.

See McDonnell Douglas Corp. v. Green, 93 S. Ct. 1817 (1973).

      Reviewing the district court’s order de novo and viewing all the evidence in

the light most favorable to Appellants, we conclude the district court did not err in

its treatment of the Task Force Report. Appellants offered no evidence to

contradict the statements of management and Task Force members regarding the

manner in which the report was generated. The Task Force only reviewed

employee complaints, assumed those complaints were true, and did not conduct an

independent investigation. Thus, the undisputed record evidence reveals the report



                                           2
was the product of an investigation which consisted of reviewing complaints raised

in employee interviews and theorizing potential causes of those complaints. The

Task Force’s findings were a list of the problems identified by employees, their

potential causes, recommended solutions, and a time table for implementing those

solutions. The report does not rise to the level of an admission of discrimination;

rather, it constitutes evidence of employee perceptions of gender related problems.

Gold Kist viewed the report as its effort to take employee perceptions seriously and

to take steps to improve those perceptions. Viewed in its proper context, the report

merely constitutes circumstantial evidence of discrimination and was properly

analyzed under the McDonnell Douglas framework. See Wilson v. B/E Aerospace,

Inc., 376 F.3d 1079, 1086-88 (11th Cir. 2004).

      We have carefully reviewed the briefs and the record with respect to each

individual claim of discrimination, and with the benefit of oral argument, we have

found no reversible error. Thus, we affirm.

      AFFIRMED.




                                          3